Citation Nr: 0805233	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Propriety of severance of service connection for left 
elbow fracture and deformity.

2.  Propriety of severance of service connection for a left 
forearm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant has had service in the Army Reserves, to 
include a certified period of active duty for training 
(ACDUTRA) from March 30, 1964, to August 28, 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg.  By a 
March 2004 rating decision, the RO proposed to sever service 
connection for the disabilities of the left elbow and 
forearm.  Thereafter, the severance of service connection was 
perfected by a June 2004 rating decision.

The appellant provided testimony at a hearing before 
personnel at the RO in May 2004, and before the undersigned 
Veterans Law Judge in January 2008.  Transcripts of both 
hearings have been associated with the appellant's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

3. The record reflects that the November 2001 rating 
decision's establishment of service connection for 
disabilities of the left elbow and forearm was clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for the severance of service connection for 
a left elbow fracture and deformity are met. 38 U.S.C.A. §§ 
101, 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 
3.105, 3.203, 3.303 (2007).

2.  The criteria for the severance of service connection for 
a left forearm disability are met.  38 U.S.C.A. §§ 101, 1110, 
1111, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.6, 3.105, 3.203, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for disabilities of the 
left elbow and left forearm by a November 2001 rating 
decision.  However, service connection was ultimately severed 
by the June 2004 rating decision.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection.  Specifically, the appellant was notified 
of the proposed severance by the March 2004 rating decision, 
and, prior to the effectuation of this severance by the June 
2004 rating decision, he had the opportunity to present 
evidence and argument as to why service connection should not 
be severed to include at the May 2004 RO hearing.

The Board acknowledges that as a general principle, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) that a claimant must 
be provided with adequate notice prior to the initial 
adjudication of his case by the agency of original 
jurisdiction.  However, in this case, the appeal does not 
arise from adjudication of a claim made by the appellant.  
Rather it arises from a severance of service connection by 
the RO (the "AOJ" in this case).  Therefore, it arises from 
action initiated by the RO, not the appellant.  Moreover, as 
detailed above, the severance of service connection requires 
compliance with particular notification procedures under the 
law, and the RO satisfied these requirements in the instant 
case.  In addition, the Board observes that the appellant was 
previously sent correspondence in August 2001 and May 2002 
which appraised him of VA's basic duties to assist and 
notify.  Further, he was sent correspondence in May 2005 
which specifically addressed this case.  Although it does not 
appear the RO readjudicated the case after the May 2005 
correspondence, the appellant did have the opportunity to 
present testimony at the January 2008 hearing, and his 
contentions remained unchanged from those advanced prior to 
the correspondence.  He indicated at his January 2008 hearing 
that he had given VA all relevant evidence.  Therefore, the 
Board finds that any defect with respect to the U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 notice requirement in this case 
was harmless error.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed severance.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also 38 C.F.R. § 
20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All medical evidence relevant to the 
disabilities of the left elbow and left forearm have been 
obtained.  Nothing in the record reflects that the appellant 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he had the 
opportunity to present evidence and argument in this case, to 
include at the May 2004 and January 2008 hearings.  The Board 
further notes that there is no dispute in this case that the 
disabilities in question were incurred as the result of a 
motor vehicle accident that occurred on March 17, 1968.  For 
the reasons detailed below, the outcome of this case is 
dependent upon the circumstances of the appellant's Reserve 
service on the date in question.  Therefore, no medical 
examination or opinion is required.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the appellant was disabled from an 
injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 
101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Regarding the substantive criteria for severing service 
connection for a disability, the Court has held that 38 
C.F.R. § 3.105(d) places the same burden of proof on VA when 
it seeks to sever service connection as 38 C.F.R. § 3.105(a) 
places upon a claimant seeking to have an unfavorable 
previous determination overturned.  See Baughman, 1 Vet. App. 
at 566.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.' It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the 
November 2001 rating decision was clearly and unmistakably 
erroneous in granting service connection for disabilities of 
the left elbow and left forearm.

In this case, the Board has already acknowledged that there 
is no dispute in this case that the disabilities in question 
were incurred as the result of a motor vehicle accident that 
occurred on March 17, 1968.  The issue in this case is 
whether the appellant was on a period of ACDUTRA or inactive 
duty training at the time of this accident.

The record confirms that the appellant was scheduled to 
report for training on March 10, 1968, but that he was absent 
from training assembly on that date, and incurred 2 
unauthorized absences as a result.  The appellant has 
testified that he was absent on that date because of flu-like 
symptoms, but that he subsequently reported for his training.  
He has also submitted lay statements in support of this 
contention.  However, there is no official service department 
document which indicates he was actually on ACDUTRA or 
inactive duty training on the date of the motor vehicle 
accident.  See Cahall, supra; Duro, supra; 38 C.F.R. § 3.203.

The Board further notes that the appellant has acknowledged 
he was not on any such duty at the time of the motor vehicle 
accident.  Rather, he contends that it occurred while he was 
traveling from such duty.  Although he acknowledged that the 
accident occurred a number of days after his scheduled 
training days, he has testified that he was unable to travel 
prior to that date due to continuing problems from his flu-
like symptoms.  He has testified that he traveled to 
Wilmington, North Carolina for drills on Saturday and Sunday, 
was too sick to go to training on Saturday, but went on 
Sunday.  He testified that thereafter he stayed at his motel 
until Thursday or Friday and then left by car for Nashville.  
According to the police report, the motor vehicle accident 
occurred on Sunday March 17, 1968 and occurred in darkness at 
12:30 AM.  The veteran's passenger was a woman he has 
identified as his fiancée at that time.

The Board acknowledges that any individual who is disabled or 
dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty for training shall be 
deemed to have been on active duty for training or inactive 
duty for training, as the case may be.  VA will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from an injury or covered disease so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits 


by reason of this paragraph, the burden of proof shall be on 
the claimant.  38 C.F.R. § 3.6(e).

In this case, no competent medical evidence is of record 
which supports the appellant's contention that he was too ill 
to travel from his Reserve training location until the date 
of the motor vehicle accident.  The Board also finds it 
significant that there is no line of duty determination by 
appropriate authorities to show that the accident was duty 
related.  The specific purpose of a line of duty 
determination is to establish that an injury was incurred 
pursuant to military duties, and the absence of such a 
determination is telling.  

The Board finds that this evidence is not sufficient to 
satisfy the appellant's burden in demonstrating that a travel 
injury was incurred consequent to a period of Reserve 
training, particularly since the date of the accident argues 
against the appellant's account.  Further, records establish 
that the veteran missed training on March 10, 1968, which was 
a Sunday, not a Saturday.  Also, the veteran indicated in a 
January 2001 statement that prior to the accident he was 
leaving a restaurant after dinner, yet the motor vehicle 
accident occurred at approximately 12:30 AM.  Also, the 
veteran indicated he left Wilmington, North Carolina for 
Nashville on Thursday or Friday of the week following his 
training and planned to take two days to make the twelve to 
fourteen hour drive.  He has not indicated why he hadn't 
arrived at his destination by early Sunday morning.  
Therefore, the Board concludes that he was not on a period of 
ACDUTRA or inactive duty training, nor proceeding directly to 
or returning directly from such duty, on the date of the 
March 1968 motor vehicle accident in which he incurred the 
disabilities of the left elbow and left forearm.  
Consequently, there was no legal basis to establish service 
connection for these disabilities.  

In view of the foregoing, the Board finds that all the 
evidence of record reflects that the initial award of service 
connection by the November 2001 rating decision was clearly 
and unmistakably erroneous.  Accordingly, the appeal must be 
denied.




ORDER

Inasmuch as severance of service connection for left elbow 
fracture and deformity was proper, the benefit sought on 
appeal is denied.

Inasmuch as severance of service connection for a left 
forearm disability was proper, the benefit sought on appeal 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


